Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 February 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection” as recited in claim 1; and the “trim system comprising a plurality of tanks provided around the perimeter of the frame” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the main axis of the frame is horizontal during transport and vertical during installation.  However, the drawings illustrate the main axis of the frame is horizontally oriented, rather than vertically oriented, during installation. 
Claim 14 recites the winch mechanism is provided at the lowest point of the frame.  However, claim 13, from which claim 14 depends, recites the frame oriented horizontally during transport and vertically during installation. Since the specification does not describe how the winch mechanism can 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 6:  “the direction”
Claim 1, lines 6 - 7:  “the water surface”
Claim 3, line 2:  “the further vessel”
Claim 10, line 1:  “the drag objects”.  Examiner has interpreted the aforementioned limitation as “the one or more drag objects”, as best understood.
Claim 10, line 2:  “the spatial extent”, “the shape”, and “the drag objects”
Claim 13, line 2:  “the main axis”	Claim 14, lines 1 - 2:  “the lowest point”
Claim 15, line 4:  “the orientation”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 6, 9 - 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guinn et al. (US 2003/0221602) in view of Herwig et al. (US 5,069,580).
Regarding claim 1, Guinn discloses an assembly for installing an object (tree 80) under water at a desired location, the assembly comprising: a vessel (20) arranged to carry the object; a submersible frame (synthetic buoys 110); a connection (pendant line 120) between the object and the submersible frame; wherein the object, the connection and the submersible frame are arranged such that, when releasing the object from the vessel, the object becomes submerged and carries out a pendulum motion 
Regarding claim 2, Guinn further discloses a further vessel (crane 80 may be located on another vessel; paragraph 0027) arranged to tow the submersible frame (110) (Fig. 4; paragraph 0027).
Regarding claim 3, Guinn further discloses the submersible frame (110) is connected to the vessel (20) by a tow line (chain 130) (Figs. 4 - 6).  Since Guinn teaches the submersible frame connected to the further vessel (paragraph 0027), if the submersible frame is arranged to tow the submersible frame, the further vessel would obviously be connected to a tow line.

Regarding claims 9 and 10, Guinn fails to disclose one or more drag objects having positive buoyancy.  Guinn teaches a submersible frame comprising two submersible buoys (110) (Figs. 4 and 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the submersible frame to include a third submersible buoy as a design consideration within the skill of the art to provide a predetermined buoyant force and the lowermost of the three submersible buoys has been interpreted as a drag object.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, although Guinn fails to explicitly teach the effective inertia of the frame is larger than the effective inertia of the object, since the object (80) moves by pendulum movement relative to the frame (110), the effective inertia of the frame is obviously larger than the effective inertia of the object (Figs. 4 and 5).
Regarding claim 13, Guinn further discloses the frame (110) has an elongated longitudinal shape (the adjacent buoys for a longitudinal shape), and wherein the main axis along the longitudinal direction is horizontal during transport of the frame (the main axis would obviously be horizontally-oriented while on the deck of the vessel before being deployed by the winch 22) (Figs. 4 and 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guinn et al. in view of Head (US 6,042,303). As discussed above, Guinn teaches a submersible frame comprising a buoy. Guinn fails to teach the submersible frame comprises a variable buoyancy system and adjusting the buoyancy of the submersible frame to compensate for a weight of the object. Head teaches a subsea buoy comprising a variable buoyancy system (buoyancy module 3 comprising foam buoy elements and a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guinn et al. in view of Horton (US 3,550,549).  Guinn discloses all of the claim limitations except a buoy connected to the submersible frame for indicating the location of the submersible frame.  Horton teaches a buoy (16) connected to a submersible frame (submersible buoy 31) (Fig. 1; col. 2, lines 61 – 64; col. 3, lines 28 - 38).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Guinn to mark the location of the submersible frame (submersible buoy) and the attached well tree (80) to allow the well tree to be easily located for maintenance or replacement.
Allowable Subject Matter
Claims 7, 8, 12, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/20/2021